DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response is acknowledged and appreciated.  Applicant argues that the Examiner should substantiate the position that the housing (item 309) of the Tang reference is removably attached to the chassis and also that the Examiner appears to be inconsistent in citing the housing as the container storing a pressurized source and later referring to item 406 and/or item 1610 of Tang as teaching the nozzle for dispersing the pressurized source (crowd control agent).  In response, Examiner asserts that Tang teaches a housing structure (item 309) attached to the UAV and containing a liquid spray (crowd control agent) indicated as item 701 and its associated containing device and that the UAV may carry different components depending on the intended purpose including housing for crowd control agents, cameras, nets etc. Examiner asserts that the housing, along with all the other attachable components, is removable.  Note that those of reasonable skill in the art would understand that the various components of the UAV system are “removable”.  Additionally, although Examiner incorrectly indicated items 410/1610 as the claimed nozzle for dispersing the crown control agent, it is clear that Tang teaches that the crowd control agent be pressurized and to be “sprayed” onto a subject (col. 9, lines 20-29) inherently affirming use of some iteration of a nozzle. 

Information Disclosure Statement
Applicant’s submission of IDS document dated 5/6/2022 is acknowledged and has been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-15, 17-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (U.S. Patent 10,155,587) in view of Elkjaedr et al. (WIPO Document WO 2013/123944) and further in view of Gentry et al. (U.S. Patent 9,376,208) and still further in view of Masticola et al. (U.S. Patent Application Publication 2015/0246727).

In regards to claim 1, Tang et al (henceforth referred to as Tang) disclose an unmanned aerial system for crowd control, comprising:
a chassis for attaching components of the unmanned aerial system.  As depicted in figures, the UAV of Tang includes a chassis with attached components;
one or more rotary wings.  Tang teaches multiple “rotary wings” as depicted, but fails to teach that the one or more rotary wings are encircled by the chassis.  However, Elkjaer et al (henceforth referred to as Elkjaer) teaches one of various UAV configurations with rotors encircled by portions of the UAV chassis or frame (see figure 1) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to configure the UAV of Tang in various forms including that shown in Elkjaer, to protect the rotors and/or user;
Tang teaches multiple “rotary wing” propulsion, but fails to explicitly teach that each of the one or more rotary wings drivable by a respective motor.  However, Gentry et al (henceforth referred to as Gentry) teaches a UAV including multiple rotors each with a corresponding motor (items 106) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide each of the rotors of the Tang UAV with corresponding motors as taught by Gentry, for individual control;
a container storing a pressurized source of a crowd control agent (item 309);
wherein the container is removably attached to the chassis.  Note that those of reasonable skill in the art would understand that the various components of the UAV system are “removable” including the housing mounted below the UAV for holding and dispersing items;
a nozzle for dispersing the crowd control agent into the air.  Tang teaches multiple embodiments including those with nozzles for dispersing liquid from container (items 406, 1610); and
Tang fails to explicitly teach an electronically controlled valve for selectively placing the nozzle into fluid communication with the container.  However, Masticola et al (henceforth referred to as Masticola) teaches a UAV with a dispersing valve that is electronically controlled (par. 31) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to utilize a electronically controlled release valve for the chemical agent of Tang as taught by Masticola, to provide precise control of the device.

In regards to claim 2, Tang disclose a power supply disposed on the chassis.  Tang teaches electronic devices onboard which require power supply.

In regards to claim 4, Tang disclose a radio frequency transceiver for receiving control signals from a remote control unit.  Tang teaches a receiver that functions as a transceiver (item 903).

In regards to claim 5, Tang disclose an onboard processor and associated memory storing program instructions for controlling operation of the unmanned aerial system.  Tang teaches that the drone includes a controller with associated processor, memory storage to operate the drone.

In regards to claim 6, Tang disclose one or more lights disposed on the chassis.  Tang teaches red and blue LED lights in/on the drone (par. 37).

In regards to claim 7, Tang disclose the one or more lights are a color indicative of an emergency vehicle.  Tang teaches red and blue flashing lights (par. 9).

In regards to claim 8, Tang disclose a camera for acquiring one or both of photographic images and video images.  Tang teaches a camera device (item 107) capable of video and captured images (par. 37).

In regards to claim 9, Tang disclose one or both of a microphone and an audio speaker.  Tang teaches a speaker and microphone.  Tang teaches a microphone (item 726) and loudspeaker (par. 9) onboard the drone.

In regards to claim 10, Tang disclose a remote control unit for controlling operation of the unmanned aerial system (see claim 1). 

In regards to claim 11, Tang disclose a navigation unit for obtaining position data.  Tang teaches a GPS navigation system (par. 29).

In regards to claim 12, Tang disclose the navigation unit is a receiver for receiving signals from a satellite-based positioning system.  Tang teaches a GPS system receiver.

In regards to claim 13, Tang disclose modular unmanned aerial system for crowd control, comprising: 
a chassis for attaching components of the unmanned aerial system.  As depicted in figures, the UAV of Tang includes a chassis with attached components; 
one or more rotary wings, Tang teaches multiple “rotary wings” as depicted, but fails to teach that the one or more rotary wings are encircled by the chassis.  However, Elkjaer et al (henceforth referred to as Elkjaer) teaches one of various UAV configurations with rotors encircled by portions of the UAV chassis or frame (see figure 1) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to configure the UAV of Tang in various forms including that shown in Elkjaer, to protect the rotors and/or user.  Tang teaches multiple “rotary wing” propulsion, but fails to explicitly teach that each rotor includes its own motor.  However, Gentry teaches a UAV including multiple rotors each with a corresponding motor (items 106) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide each of the rotors of the Tang UAV with corresponding motors as taught by Gentry, for individual control; 
and a crowd control module removably attached to the chassis, the crowd control module comprising a container storing a pressurized source of a crowd control agent.  Tang teaches a dispersant container (item 309), 
a nozzle for dispersing the crowd control agent into the air.  Tang teaches multiple embodiments including those with nozzles for dispersing liquid from container (items 406, 1610), 
Tang fails to explicitly teach an electronically controlled valve for selectively placing the nozzle into fluid communication with the container.  However, Masticola teaches a UAV with a dispersing valve that is electronically controlled (par. 31) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to utilize a electronically controlled release valve for the chemical agent of Tang as taught by Masticola, to provide precise control of the device.

In regards to claim 14, Tang disclose an interface portion on the chassis adapted for removably and interchangeably attaching a plurality of interchangeable modular devices.  Tang teaches multiple components attached interchangeably on the chassis of the drone including dispenser containers and cameras.

In regards to claim 15, Tang disclose a power supply disposed on the chassis.  Tang teaches electronic devices onboard which require power supply.

In regards to claim 17, Tang disclose a radio frequency transceiver for receiving control signals from a remote control unit.  Tang teaches a receiver that functions as a transceiver (item 903).

In regards to claim 18, Tang disclose an onboard processor and associated memory storing program instructions for controlling operation of the unmanned aerial system.  Tang teaches that the drone includes a controller with associated processor, memory storage to operate the drone (par. 39).

In regards to claim 19, Tang disclose one or more lights disposed on the chassis.  Tang teaches red and blue LED lights in/on the drone (par. 37).

In regards to claim 20, Tang disclose the one or more lights are a color indicative of an emergency vehicle.  Tang teaches red and blue flashing lights (par. 9).

In regards to claim 21, Tang disclose a camera for acquiring one or both of photographic images and video images.  Tang teaches a camera device (item 107) capable of video and captured images (par. 37).

In regards to claim 22, Tang disclose one or both of a microphone and an audio speaker.  Tang teaches a microphone (item 726) and loudspeaker (par. 9) onboard the drone.

In regards to claim 23, Tang disclose a remote control unit for controlling operation of the unmanned aerial system (see claim 1).  

In regards to claim 24, Tang disclose a navigation unit for obtaining position data.  Tang teaches use of a GPS system.

In regards to claim 25, Tang disclose the navigation unit is a receiver for receiving signals from a satellite-based positioning system (GPS receiver).

Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (U.S. Patent 10,155,587) in view of Gentry et al. (U.S. Patent 9,376,208)  and Masticola et al. (U.S. Patent Application Publication 2015/0246727) as applied to claim 1 above, and further in view of Kroetsch et al. (U.S. Patent Application Publication 2009/0283629).

In regards to claims 3 and 16, Tang fails to disclose that the power source comprises a rechargeable battery.  However, Kroetsch et al (henceforth referred to as Kroetsch) teaches a drone that includes a rechargeable battery for its power supply (par. 35) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to utilize a rechargeable type battery in/on the Tang drone as taught by Kroetsch, to allow for repeated use.

Summary/Conclusion
Claims 1-25 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641